DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action in response to application 	16/593,465 entitled "SYSTEMS AND METHODS FOR CONDUCTING ACCOUNTLESS TRANSACTIONS" with claims 1 to 20 pending.
Status of Claims
Claim  1  has been amended and are hereby entered.
Claims 8-20 are cancelled.
Claims 21-32 are added.
Claims 1-7 and 21-32 are pending and have been examined.

Response to Amendment
The amendment filed May 2, 2022, has been entered. Claims 1-7 and 21-32 remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Non-Final Office Action mailed February 2, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over Taratine ("PROCESSING ELECTRONIC TOKENS", U.S. Publication Number: 2016/0140546  A1) and in view of Jajara  (“MOBILE TRANSACTION DEVICES ENABLING UNIQUE IDENTIFIERS FOR FACILITATING CREDIT CHECKS”, U.S. Publication Number: 2016/0217464 A1) 



Regarding Claim 1, 
Taratine teaches,
A method for conducting accountless transactions,
(Taratine [0007] the transfer of electronic data to an accountless recipient in general.)
 comprising: receiving, at a backend computer program executed by a backend comprising at least one computer processor and receiving, from a payor mobile electronic device, a payee unique identifier a payment instruction comprising a payment amount for a payment to the payee; 
(Taratine [0030] In some embodiments, the electronic token is generated by sending user terminal 
Taratine [0026] User terminals 104 and 108 may be, for example, personal computers, laptop computers, personal digital assistants (PDAs), mobile telephony devices (such as cellular telephones)
Taratine [0027] service provider entity 110 is a server, or set of servers,
Taratine [0017] receiving an authorization request in relation to processing of a said electronic token presented by a transacting user terminal, the authorization request comprising the electronic token or an identifier for the electronic token
Taratine [0015]  the electronic token comprises an indicator for a value of currency to be represented by the electronic token
Taratine [0012]  user terminal may be uniquely identified
Taratine [0061] comprises an identifier for the intended recipient user terminal, i.e. receiving user terminal
Taratine [0029]  In some embodiments, sending user 102 may be authenticated (not shown) by service provider entity 110 prior to transmission of token transfer initiation message 2 a. This may take the form of a “log-in” procedure, and involve the sending user 102 entering credentials such as a username and password to be used in an identity verification process.
The identifier for receiving user terminal 108 may be an email address)
associating, by the backend computer program,  the payment instruction with the payee unique identifier;
(Taratine  [Abstract] An identifier for a user terminal associated with the electronic token, and an account, are determined on the basis of the authorization request. 
Taratine [0034] service provider entity 110 is configured to perform an authorization process whereby to establish a confidence that the determined identifier corresponds to the user terminal
Taratine [0035]  may relate to a device associated with receiving user
Taratine [0061] the electronic token may be considered to be bound to receiving user device 108, as the contents of the token cannot be manipulated
Taratine [0019]  processing an electronic token according to one or more of the aforesaid methods, and computer programs, each comprising a set of instructions)
receiving, by the backend computer program and from a mobile payment application executed by a payee mobile electronic device, a payment dispensing device identifier for a payment dispensing device and the payee unique identifier;
(Taratine [0027] Sending user terminal 104 is capable of conducting communications with a service provider entity
Taratine [0061] In some arrangements, the user identifier of the receiving user device 108 is one of the cryptographically signed parameters. 
Taratine [0029]  As a result of a user interaction with user sending terminal 104 by sending user 102, token transfer initiation message 2 a is transmitted to service provider entity 110. This token transfer initiation message 2 a comprises at least an identifier for receiving user terminal 108 (the desired recipient of the electronic token). The identifier for receiving user terminal 108 may be an email address, internet protocol (IP) address (such as internet protocol version 4 (IPv4) or version 6 (IPv6)), a telephone dialing number or other unique identifier within communication system 100.
Taratine [0049]  wherein user terminal 108 is a cellular telecommunication device, the identifier for user terminal 108 may be an externally routable identifier such as a telephone dialing number (Mobile Station Integrated Services Digital Network (MSISDN)). 
Taratine [0012]  user terminal may be uniquely identified
Taratine [0060]  merchant entity may be for example a point of sale (PoS) device at a merchant's premises …Alternatively, the merchant entity may be an automated teller machine (ATM)
Taratine [0061] The electronic token comprises one or more data parameters to be used in identification of the recipient and possibly sender of the electronic token. In embodiments, the electronic token comprises an identifier for the intended recipient user terminal, i.e. receiving user terminal 108. One or more of the parameters of the electronic token may be cryptographically encrypted and/or signed in order to provide integrity (i.e. prevent manipulation by a malicious third party) and/or to provide message origin authentication.)
wherein the mobile payment application executed by the payee mobile electronic device received the payee unique identifier from the payor mobile electronic device;
(Taratine [0067] Whilst in the embodiments described above, the electronic token is described as being sent to receiving user terminal 108 by service provider entity 110, in alternative embodiments, the electronic token is generated by sending user terminal 104 and sent directly from sending user terminal 104 to receiving user terminal 108.)
retrieving, by the backend computer program, the payment instruction associated with the payee unique identifier; identifying, by the backend computer program, the payment dispensing device based on the payment device identifier;
(Taratine [0027] service provider entity 110 is a server, or set of servers, which are responsible for conducting one or more of the services offered by the service provider, including the electronic token processing services 
Taratine [0017] receiving an authorization request in relation to processing of a said electronic token presented by a transacting user terminal, the authorization request comprising the electronic token or an identifier for the electronic token
Taratine [0012]  user terminal may be uniquely identified
Taratine  [0064] The electronic token may further comprise a parameter for identifying sending user
Taratine [0029]  This token transfer initiation message 2 a comprises at least an identifier for receiving user terminal 108 (the desired recipient of the electronic token). The identifier for receiving user terminal 108 may be an email address, internet protocol (IP) address (such as internet protocol version 4 (IPv4) or version 6 (IPv6)), a telephone dialing number or other unique identifier within communication system 100.
Taratine [0060]  Alternatively, the merchant entity may be an automated teller machine (ATM)
Taratine [0061] The electronic token comprises one or more data parameters to be used in identification of the recipient and possibly sender of the electronic token. In embodiments, the electronic token comprises an identifier for the intended recipient user terminal, i.e. receiving user terminal 108. One or more of the parameters of the electronic token may be cryptographically encrypted and/or signed in order to provide integrity (i.e. prevent manipulation by a malicious third party) and/or to provide message origin authentication.)
receiving, by the backend computer program, a current location for the payee mobile electronic device;
(Taratine [0039]  receiving user terminal 108 may be configured to determine its location using, for example, the global positioning system (GPS). In further such embodiments, receiving user terminal 108 is configured to automatically respond to the location request message with a location response message comprising its current location. In alternative embodiments, receiving user terminal 108 may be configured to transmit a location ...with which the user terminal is currently associated. .... service provider entity 110 may determine, with some degree of accuracy, the location of user terminal 108)
retrieving, by the backend computer program, a location for the identified payment dispensing device; verifying, by the backend computer program, that the current location for the payee mobile electronic device matches the location for the identified payment dispensing device;
(Taratine [0036] the authorization process may comprise determining whether transacting entity 112 is at, or near to, either a predefined location, one of a group of predefined locations or within a predefined area or group of predefined areas.  These predefined locations or areas may be defined by sending user 102 during the creation of the electronic token for example. The location of transacting entity 112 may be determined by referencing a database of known transacting entity locations)
  communicating, by the backend computer program, an instruction to the identified payment dispensing device to dispense at least some of the payment amount, wherein the identified payment dispensing device is configured to execute the instruction and dispense the at least some of the payment amount..
(Taratine [0059]  in response to receipt of token transfer initiation message 2 a, 4 a, service provider entity 110 may provision the service provider account associated with sending user 102 in order to ensure that subsequent transactions with the electronic token can be settled.
Taratine [0059]  service provider entity 110 may provision the service provider account associated with sending user 102 in order to ensure that subsequent transactions with the electronic token can be settled. In embodiments wherein the electronic token is used to transfer monetary value
Taratine [0027]  service provider entity 110 is a server, or set of servers, which are responsible for conducting one or more of the services
Taratine [0060] the merchant entity may be an automated teller machine (ATM), in which case the electronic token may be used to withdraw physical currency up to the value of the electronic token.)
Additionally and concurrently, Jajara further teaches a payee unique identifier that uniquely identifies a payee
(Jajara [Abstract] the user may use a mobile app on the user's mobile device to display a unique identifier which is used in place of the SSN 
Jajara [0016]  The identity check service may work with both SSNs and the unique identifier (PPUID) making it flexible for users with or without unique identifiers.... including employers hiring new candidates with/without payment accounts)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment tokens of Taratine to incorporate the unique identifiers of Jajara for   “a unique identifier which is used in place of the SSN” (Jajara [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. unique identifiers) to a known concept (i.e. single-use codes) ready for improvement to yield predictable result (i.e. “unique identifier is used as a protection layer on top of a user's SSN to reduce chances of identity fraud.” Jajara [Abstract])

Regarding Claim 2, 
Taratine and Jajara  teach the accountless transaction of Claim 1 as described earlier.
Taratine teaches,
wherein the payee unique identifier is provided by the mobile payment application.
(Taratine [0030]  In alternative embodiments, the electronic token is generated by service provider entity 110 in response to receipt of token transfer initiation message)
Regarding Claim 3, 
Taratine and Jajara  teach the accountless transaction of Claim 1 as described earlier.
Taratine teaches,
  further comprising notifying , by the backend computer program,  the payee of a plurality of payment dispensing devices for receiving the payment.
(Taratine [0027]  service provider entity 110 is a server, or set of servers, which are responsible for conducting one or more of the services offered by the service provider, including the electronic token processing services of the present disclosure and/or provide access to those services via communications network 100 to users which hold accounts with the service provider, including sending user 102. 
Taratine [0009] performing a location query for the user terminal on the basis of the determined identifier, whereby to determine a location of the user terminal relative to one or more wireless access nodes in the wireless communication network; and selectively authorizing processing of the electronic token in relation to the account on the basis of a result of the location query.
Taratine [0034]  a short message service (SMS) message could be sent to the user terminal corresponding to the determined identifier requesting a response message to be sent back in order to approve the transaction
Taratine [0036] The location of transacting entity 112 may be determined by referencing a database of known transacting entity locations, or may be comprised within authorization request message)
Regarding Claim 4, 
Taratine and Jajara  teach the accountless transaction of Claim 1 as described earlier.
Taratine teaches,
  wherein the payment dispensing  device comprises at least one of an ATM, a kiosk, and a point of sale terminal.
(Taratine [0060]  A merchant entity may be for example a point of sale (PoS) device at a merchant's premises...the merchant entity may be an automated teller machine (ATM), in which case the electronic token may be used to withdraw physical currency up to the value of the electronic token.)
Regarding Claim 5, 
Taratine and Jajara  teach the accountless transaction of Claim 1 as described earlier.
Taratine teaches,
wherein the payment dispensing device identifier comprises a machine-readable code or a secure token.
(Taratine [0012]  user terminal may be uniquely identified
Taratine [0028]  Transacting entity 112 is configured to receive and process electronic tokens presented during transactions with user devices, such as receiving user terminal ....receiving user terminal 108 conducts communications with transacting entity 112 through the respective display and recognition of an image displayed on the screen of receiving user terminal 108, such as a barcode or quick-response (QR) code.
Taratine [0030] The one or more parameters required for the generation of the electronic token may be encrypted and or cryptographically signed prior to transmission in order to provide one or more of confidentiality, integrity and non-repudiation.)
Regarding Claim 6, 
Taratine and Jajara  teach the accountless transaction of Claim 1 as described earlier.
Taratine teaches,
wherein the end computer program is provided by a financial institution with which the payor has an account.
(Taratine [0026]   Sending user 102 is the holder of an account with a service provider responsible for providing the token processing services of the present disclosure. In embodiments, the service provider may be, for example, a financial institution
Taratine [0066]  returned to the service provider account associated with sending user)
Regarding Claim 7, 
Taratine and Jajara  teach the accountless transaction of Claim 1 as described earlier.
Taratine teaches,
wherein the end computer program is provided by a third party, and further comprising: receiving, by the backend computer program, the payment amount from the payor;
(Taratine [0028] Communications between service provider entity 110 and one or more of sending user terminal 104, receiving user terminal 108 and transacting entity 112 may be conducted via one or more intermediate proxy entities or services 
Taratine [0017] receiving an authorization request in relation to processing of a said electronic token presented by a transacting user terminal
Taratine [0015]  the electronic token comprises an indicator for a value of currency to be represented by the electronic token)
and providing, by the backend computer program, the payment amount to an owner of the identified payment device.
(Taratine [0060] In some arrangements, transacting entity 112 is a merchant entity. A merchant entity may be for example a point of sale (PoS) device at a merchant's premises, in which case the electronic token may be used to pay the merchant for goods or services up to the value of the electronic token. Alternatively, the merchant entity may be an automated teller machine (ATM), in which case the electronic token may be used to withdraw physical currency up to the value of the electronic token.)
















Claim 21 is rejected on the same basis as Claim 1.
Claim 22 is rejected on the same basis as Claim 2.
Claim 23 is rejected on the same basis as Claim 3.
Claim 24 is rejected on the same basis as Claim 4.
Claim 25 is rejected on the same basis as Claim 5.
Claim 26 is rejected on the same basis as Claim 1.
Claim 27 is rejected on the same basis as Claim 2.
Claim 28 is rejected on the same basis as Claim 3.
Claim 29 is rejected on the same basis as Claim 4.
Claim 30 is rejected on the same basis as Claim 5.
Claim 31 is rejected on the same basis as Claim 6.
Claim 32 is rejected on the same basis as Claim 7.


Response to Remarks
Applicant's arguments filed on May 2, 2022, have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   

Response Remarks on Claim Rejections - 35 USC § 101










 Applicant’s  amended claim of “the identified payment dispensing device to dispense at least some of the payment amount, wherein the identified payment dispensing device is configured to execute the instruction and dispense the at least some of the payment amount” is directed to a specialized device, an ATM, [applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b)] performing a physical transformation/action of dispensing cash [effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)].
The rejection under 35 USC § 101 is lifted.
Response Remarks on Claim Rejections - 35 USC § 102/103
Examiner previously added supplemental prior art:
  Jajara  (“MOBILE TRANSACTION DEVICES ENABLING UNIQUE IDENTIFIERS FOR FACILITATING CREDIT CHECKS”, U.S. Publication Number: 2016/0217464 A1)
The Applicant states:
“Applicant respectfully submits that replacing Taratine's token with a unique identifier for the payee's social security number (SSN) is not obvious. First, Jajara's purpose for using a unique identifier for the SSN is to "reduce the chances of identify fraud." However, here it is the payor that is payor - not the payee - that is providing a unique identifier for the payee, which means that the payor necessarily has the payee's SSN in order to provide this unique identifier. This is wholly inconsistent with Jajara's purpose. "
Examiner responds:
In both Taratine and Jajara, a third-party service provider manages and secures the tokens/identifiers (even if the tokens/identifiers are generated on a user’s device). The users themselves do not need to know each other’s identity:
Taratine  [0026]  Sending user 102 is the holder of an account with a service provider responsible for providing the token processing services of the present disclosure.
Jajara [0018] “A payment service provider, such as PayPal, Inc. of San Jose, Calif., may maintain”    [0012] “unique identifier, such as a PayPal Unique Identifier (PPUID) is used as a protection layer”. 
The Applicant states:
“Moreover, Taratine's token does not identify a user; as claimed… Thus, the claimed payee unique identifier, Taratine's token, and Jajara's SSN unique identifier are not used for the same thing. The only predictable result of the proposed modification is failure. "
Examiner responds:
In Jajara, while the third-party service provider knows the identity of the users, the sender and recipient identities may be hidden from each other:
Jajara [0014] The unique identifier may be encrypted and may include various private information of the user. As such, the private information of the user may be protected by encryption.
The Applicant states:
“In addition, the only reason to replace Taratine's token with a SSN unique identifier is the knowledge gleaned from Applicant's disclosure... "
Examiner responds:
  It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment tokens of Taratine to incorporate the unique identifiers of Jajara because Taratine requires [0009] “comprising the electronic token or an identifier for the electronic token… an identifier for a user terminal associated with the electronic token and an account”. The token can identify the user and/or the device. Replacing the token with another identifier enhances security:
Jajara [0012] Note that the PPUID can be generalized to any unique identify used by a service provider for providing services discussed herein....an unique identifier (token) may be generated and issued to current payment account holders or new payment account holders when they sign up for payment accounts. Customers may provide their social security number when signing up for payment accounts. Jajara [0005] Identity theft has become a major problem in electronic commerce....One of the reasons identity fraud is so common is because social security numbers are printed on documents, provided online while signing up for services, entered on keyboards, and shared over various communication channels. All these mediums of sharing social security numbers expose them to unauthorized access.....Therefore, there is a need for an improved system or method that facilitates the credit/risk background service that provides adequate security for customers' private information, such as the customers' social security numbers.
The Applicant states:
“Moreover, claim 1 recites that the backend receives the payment dispensing device identifier for a payment dispensing device from the mobile payment application executed by a payee mobile electronic device. Taratine discloses, however, the opposite -- its alleged payment dispensing device receives an identifier for the alleged payee mobile electronic device (108) from the alleged payee mobile electronic device (108) …. Thus, according to this passage, the alleged payee mobile electronic device (108) presents a code to the alleged payment dispensing device (112), which is not what is claimed.... "
Examiner responds:
  Taratine includes several embodiments including direct sharing of the identifiers between user devices: 
Taratine [0067] Whilst in the embodiments described above, the electronic token is described as being sent to receiving user terminal 108 by service provider entity 110, in alternative embodiments, the electronic token is generated by sending user terminal 104 and sent directly from sending user terminal 104 to receiving user terminal 108.
Therefore, the rejection under  35 USC § 103 remains.

Prior Art Cited But Not Applied




































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tulluri (“CASH PAYMENT FOR REMOTE TRANSACTIONS”, U.S. Publication Number:  2016/0048818 A1) provides for transferring funds includes receiving at a web server computer a request to transfer funds from a sender to a receiver. The request includes information identifying the sender and a payment vehicle for providing funds to transfer…. When ready to receive the funds, the transaction identifier is entered into an ATM. If the transaction identifier is validated, the funds are dispensed from the ATM.
Ng (“CASH RETRIEVAL USING PAYMENT PROVIDER”, U.S. Publication Number: 2012/0330824  A1) provides a payment provider receives a request from a sender to send cash to a recipient, where the request includes an identifier … of the recipient and an amount to send. If the request can be approved, the payment provider generates a one-time code associated with the request and transmits the code to the recipient. The recipient is then able to enter, present, or otherwise communicate the code to a cash dispenser (such as an ATM, kiosk, clerk or teller), which then communicates the code and other needed information to the payment provider. If approved, the cash dispenser can give the cash to the recipient. Both sender and recipient are not required to have accounts with the payment provider or a bank.
Pharris (“ATM/KIOSK CASH ACCEPTANCE”, U.S. Publication Number: 2012/0047070 A1)   relates to a new method for using a mobile telephone, in conjunction with a payment transaction server, as an authentication and cash payment device of a cash deposit made into an ATM/KIOSK for a variety of financial transactions where a cash payment is desired.
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM ET. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.E./Examiner, Art Unit 3697

/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697